                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


SUSAN BOGGS, et al.,                         )    CASE NO. 1:08CV2153
                                             )
               Plaintiffs,                   )
                                             )
              v.                             )    MAGISTRATE JUDGE
                                             )    JONATHAN D. GREENBERG
CITY OF CLEVELAND, et al.,                   )
                                             )
               Defendants.                   )
                                             )    JUDGMENT ENTRY


    Consistent with a Memorandum Opinion and Order of this Court also filed this date,

Defendant Traci Clark’s Motion for Judgment on the Pleadings is GRANTED. (Doc. No. 60.)

      IT IS SO ORDERED.


Date: April 2, 2020                              s/Jonathan D. Greenberg
                                                 Jonathan D. Greenberg
                                                 United States Magistrate Judge
